Citation Nr: 1140565	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-38 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a neck disorder, also claimed as a thyroid disorder with chronic infection.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to November 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  

The Board remanded the case to the RO for further development in September 2010.  The case is once again before the Board for review.


FINDING OF FACT

A current disability of the neck and/or thyroid is not shown.


CONCLUSION OF LAW

A neck disorder, also claimed as a thyroid disorder with chronic infection, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In an October 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The October 2008 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and private treatment records have been associated with the claims file.  In October 2009 statements the Veteran's representative indicated that the Veteran underwent surgery at the VA medical center in Milwaukee, Wisconsin in December 2008.  VA medical records were requested by the RO; however, a review of the nationwide Compensation and Pension Records Interchange (CAPRI), which includes VA medical records, shows that the Veteran was not in the VA system.  Because there are no records for the Veteran shown in the VA system, the Board finds that it is reasonably certain that these records do not exist.  See 38 U.S.C.A. § 5103A (West 2002).  In an October 2009 letter, the RO informed the Veteran that the Milwaukee VA medical center did not have the identified treatment records.  The Veteran was advised to provide any corrected information or to submit the identified records if they were in his possession.  To date, no response has been received.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

The Board remanded the case in September 2010 to for a VA examination.  The Veteran was notified and was scheduled for an October 2010 VA examination.  He failed to report to this examination, and to date, the Veteran has not shown good cause for his failure to report to the scheduled VA examination.  In light of the Veteran's failure to cooperate, the Board finds that no further action is necessary to meet the requirements of the VCAA. See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim.)   The Veteran's claim has, therefore, been decided on the evidence of record.

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran submitted a claim for a neck condition in September 2008.  The Veteran's representative submitted statements in August 2009 and October 2009 clarifying that the Veteran was seeking service connection for a thyroid condition with a chronic infection.  He indicated that he Veteran was treated for a sore throat while on active duty.  He indicated that this turned out to be a thyroid condition and that the Veteran underwent surgery at the VA medical center for this condition in December 2008.  As noted above, VA medical records were requested by the RO; however, there were no records for the Veteran found in the VA system.  

Service treatment records reflect complaints and treatment for a sore throat and pharyngitis in September 2007.  Post-service private treatment records which had been identified by the Veteran indicate that, in December 2007, the Veteran complained of a lump on his neck, which he had for the past three months.  He reported experiencing pain with movement and swallowing and was subsequently diagnosed with a right laryngeal mass.  In January 2008, the Veteran's neck abscess was drained, then in February 2008, the Veteran complained that the mass was growing again.  In August 2007, he was seen for complaints of neck pain after a motor vehicle accident and neck strain was noted.

Service treatment records show that the Veteran was treated for a sore throat and pharyngitis.  The Veteran contends that this was later found to be a thyroid condition.  Approximately two months after the Veteran's separation from service, he was evaluated for an abscess on his neck which was drained in January 2008.  

The United States Court of Appeals for Veterans Claims (CAVC) held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet.App. 319, 312 (2007).  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Id.  Although private treatment reports reflect treatment for a neck abscess shortly after the Veteran's separation from service; in the instant case, the Veteran has not submitted medical evidence showing that he has a current neck or thyroid disorder that has been present at any time since the initiation of his September 2008 claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Further, the record contains no competent medical evidence relating a claimed neck or thyroid condition to findings in service.  

As noted above, the Veteran was scheduled for a VA examination in October 2010 to ascertain the nature and etiology of any neck or thyroid disorders that may be present.  However, the Veteran did not report for examination.  The United States Court of Appeals for Veterans Claims (CAVC) has held that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a) (2011).   The Veteran has not established that he has a currently diagnosed neck or thyroid disorder or that any such disorder is etiologically related to findings in service.  A VA examination would have provided evidence material to the issue under consideration.  In light of the foregoing, the Board finds that service connection for neck disorder, also claimed as a thyroid disorder with chronic infection, is not warranted. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

The Board accepts that, in some circumstance, lay evidence may constitute competent evidence to establish a medical fact, such as hearing loss or pain.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Here, the Veteran is competent to report treatment for a neck or thyroid condition.  However, the Veteran has not clearly identified any current disability related to such.  He merely noted that he was treated in service and had surgery in December 2008.  Although December 2008 surgical reports may have been probative with respect to whether the Veteran has a current disability related to service; the VA treatment reports identified by the Veteran were not found.  To the extent that the Veteran reports that he was treated for a sore throat in service, the Board finds that he is competent and credible.  However, in regard to whether he has any current disability, to include a thyroid disorder, related to service, the Board finds that he is not competent since he has not reported any current symptoms or pathology.  Because the Veteran's statements do not tend to establish the presence of any current disability of the neck or thyroid, his statements have little probative value. 

The Board concludes the preponderance of the evidence is against finding that the Veteran has a neck or thyroid disorder etiologically related to active service.  The appeal is accordingly denied.  As the preponderance of the evidence is against the Veteran's claim, service connection is not warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for neck disorder, also claimed as a thyroid disorder with chronic infection, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


